Case 1:15-cr-00525-LAK Document 79 Filed 09/24/19 Page 1 of 6

ory Poole.

 

 

 

 

 

   

 

 

 

 
  
 

ES i Ne i a
Federal Co yrecd tone | lust.
P. O. POX [06 O =
Welek / wl F486 | IUDGE KAPLAN'S CHAMBERS |
IS USDCSDNY
\e De 7 O| DOCUMENT -
Sept ember ] / 2. | A | ELECTRONICAELY FILED
DOCH
Hon. Lewis A. Fa pla cee Se 248]

 

 

United States Ditheict Judge
S00 Pearl Stree+
New York, NY L0607

- Poole. v: United Slate ¢
Reo We. \5-cr-05385 (LAK)

Your Llanor. Please Lirel encloseal CALL

completes cpplieactien ¢ Mohan

toy | eave +o prece ed without pe payer +

oY Gosts. [| am
Sincere |

Kesey Med 4 naa
[Lor Y Poole.

 
Case 1:15-cr-00525-LAK Document 79 Filed 09/24/19 Page 2 of 6

UMTED STATES DISTUCT COURT
SOUTHERN DISTRICT OF NEw YorRK
RORY POOLE
(Name of Plaintiff or Petitioner) MOTION TO PROCEED IN FORMA PAUPERIS
AND SUPPORTING AFFIRMATION

 

Vv

UN Htép STATES OF AMERICA

{Name of Defendant(s) or Respondent(s)

 

 

1, or Y | 06 le , (print or type your name) am the plaintiff/petitioner in the above-entitled case and
hereby requestthe Court's permission to proceed in forma pauperis. .

In support of my motion to proceed without being required to prepay fees, costs, or give security therefor, [state that because of my poverty
1am unable to pay the costs of this action or to give security therefor and that I believe fam entitled to redress.

I further declare that the responses which I have made in this affirmation below are true.

1. Are you presently employed? Yes No vo
My Employer’s Name and Address is:

 

 

 

 

My Gross Monthly Wages are: §.

 

 

 

 

If you are not presently employed, state ,

Your Last Date of Employment: l Z / PO e /

Your Gross Monthly Wages at that time: lL. BS ura
Is your spouse presently employed? Yes____. No wv

My Spouse’s Employer’s Name and Address is:

 

 

 

My Spouse’s Gross Monthly Wages are $.

 

2. Have you received any money from any of the following sources within the past twelve months:
a. Business, profession or self-employment? Yes____ No —
if yes, state source and amount received per month $_.
b. Rent payments, interest or dividends? Yes____. No a
if yes, state source and amount received per month §,
c. Pensions, annuities, disability, or life insurance payments? Yes____—s No ae
If yes, state source and amount received per month $
d. Gifts or inheritances? Yes No
if yes, state source and amount teceived per month $
e. Child Support? Yes No -
if yes, state amount received cach month $ :
f. Goverment Benefits (Social Security, SSI, Welfare, AFDC, Veterans, etc.)? Yes____ No _
if yes, state source and amount received p pfionth $
g. Friends, Relatives or any other source? Yes_v“__ No

If yes, state source and amount received per month $ hyp eX. & {oo.*
If you have not réceived any money from any ofthe above sources, pledse explain how you are currently paying your expenses:

 

 

 

 

 

 

 

 

 

 

 

 

 

: 7
3. What is your total gross monthly income today: 3 Ly ¢t

4, How much eash do you have on hand? $ wi [te

 

 
Case 1:15-cr-00525-LAK Document 79 Filed 09/24/19 Page 3 of 6

 

 

 

 

5. ¢ How much money do you have in a checking account(s)? §$ n/n
s c #

6. How much money do you have in a savings account(s)? $ # ¢, 2 v1.57

7. Ifyou are an inmate of a correctional facility, state the amount of funds in your inmate account (NOTE: prisoners must have
inmate account balances certified by an authorized official of th the correctional facility and must include a signed Authorization
for payment of the filing fee): § 2 i. 677

8. Do you own any real estate, stocks, oeks, bonds, noes, ‘automobiles, or other valuable property (excluding ordinary household
furnishings and clothing)? Yes

 

If so, describe the property in detail and give an estimated value of the property:

 

 

 

 

 

If you own property, are you paying off a lean or mortgage on it? Yes No / ;

If yes where are you obtaining the money to make such payments: LA
9, Tf you are not an inmate, state your total monthly household expenses: N [a

Rent or mortgage $ Food$_ ‘Utilities S$ All other expenses $

Ifyourmonthly expenses exceed the amount ofincome you listed in # 3 above, please explain howyou are paying yourexpenses

 

 

 

> 10. Listall ofthe pene are in your household and state the amount ofmoney each one contributes to household expenses each
month: .

 

 

 

\
11, List the persons who are dependent upon you forsupport, state yourselationship to tose Persons and indicate how much you

contribute toward their support:
JEG Ori fool C q ur ota } Dawg thee

 

 

12. Have you been adjudicated bankrupt within the past ten (10} years? Yes No am
if the answer is yes, please include the court and date of filing

 

 

i declare under penalty of perjury that the foregoing is true and correct.

Fa L0-P : Er fae ff FIA87 O54

(Date) (Applicant’s Signature)

Executed on

 

 

 

PRISON CERTIFICATION SECTION
(Required for Prisoner Requests Only; Prisoner Requests Must Have This Section Completed By Prison Official)

lcertify that the movant has the sum of § 4 ‘ Ls! dl on account to his/her creditatthe,

eer Me towell Correctional Facility where s/he is currently confined.
i further certify that the movant has the following securities to his/her credit according to the institution's records:

 

 

I further certify that the movant’s average account balance was $ “{ 330.9 during the last six months,

Satie bauer rized Officer of Institution

— of Authorized Officer of Institution

 

 
Case 1:15-cr-00525-LAK Document 79 Filed 09/24/19 Page 4of6 Pagel of3

 

Inmate Inquiry

Inmate Reg #: 72287054 Current Institution: McDowell FCI
Inmate Name: POOLE, RORY Housing Unit: MCD-B-B
Repert Date: 09/16/2019 Living Quarters: BOQ3-108U
Report Time; 9:23:48 AM ,
General Information | Account Balances = | Commissary History | Commissary Restrictions | Comments

General Information

Administrative Hold Indicator: No
No Power of Attorney: No
Never Waive NSF Fee: No
Max Allowed Deduction % 100
PIN: 4720
PAC #: 840793490
Revalidation Date: 22nd
FRP Participation Status: Completed
Arrived From: OKL
Transferred To: ,
Account Creation Date: 6/9/2015

Local Account Activation Date:

1/25/2019 4:12:19 AM

 

 

 

 

Sort Codes:
Last Account Update: 9/15/2019 6:12:38 PM
Account Status: Active
Phone Balance: $0.17

Pre-Release Plan Information

 

Target Pre-Release Account Balance:
Pre-Release Deduction %:

Income Categories to Deduct From:

$20,000.00
75%
| Payroll lw] Outside Source Funds

FRP Plan Information

FRP Pian Type Expected Amount Expected Rate

 

Account Balances

Account Balance:
Pre-Release Balance:
Debt Encumbrance:
SPO Encumbrance:
Other Encumbrances:

Outstanding, Negotiable Instruments:

$4,631.14
$4,581.57
$0.00
$0.00
$0.00
$0.00

https://10.33.29.106/ruweb/InmateInquiry Combined .aspx

9/16/2019
Case 1:15-cr-00525-LAK

Administrative Hold Balance:

Availabie Balance:

National 6 Months Deposits:

National 6 Months Withdrawals;

Available Funds to be considered for [FRP Payments:
National 6 Months Ave Daily Balance:

Local Max. Balance - Prev. 30 Days:

Average Balance - Prev. 30 Days:

Document 79 Filed 09/24/19 Page5of6 Page2of3

$0.00
$49.57
$1,568.74
$685.60

$1,118.74

$4,330.08
$4,638.14
$4,586.08

 

Commissary History

Purchases

Validation Period Purchases:
YTD Purchases:
Last Sales Date:

SPO Information

SPO's this Month:
SPO $ this Quarter:

Spending Limit Info

Spending Limit Override:
Weekly Revatidation:
Bi-Weekly Revalidation:
Spending Limit:

Expended Spending Limit:

Remaining Spending Limit:

$39.00
$569.40
9/1/2019 7:46:32 AM

$0.00

No
$320.00

$39.00

$281.00

 

Commissary Restrictions

Spending Limit Restrictions

 

Restricted Spending Limit:

Restricted Expended Amount:
Restricted Remaining Spending Limit:
Restriction Start Date:

Restriction End Date:

Item Restrictions

$0.00
$0.00
$0.00
N/A
N/A

List Name List Type Start Date End Date

Active

 

https://10.33.29. 106/truweb/Inmatelnquiry Combined. aspx

9/16/2019
Case 1:15-cr-00525-LAK Document 79 Filed 09/24/19 Page 6of6 Pages of3

Comments

Comments:

DHO IR#3253764

 

https://10.33.29. 106/truweb/Inmatel nquiry Combined.aspx 9/16/2019
